 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
EXHIBIT 10.1
 
FORM OF DEBENTURE

 
 
 

--------------------------------------------------------------------------------

 

THE SECURITIES REPRESENTED BY THIS DEBENTURE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE SECURITIES LAWS (THE
“STATE ACTS”), AND SHALL NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED, OR
OTHERWISE TRANSFERRED (WHETHER OR NOT FOR CONSIDERATION) BY THE HOLDER EXCEPT
UPON THE ISSUANCE TO THE COMPANY OF A FAVORABLE OPINION OF ITS COUNSEL OR
SUBMISSION TO THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO
COUNSEL FOR THE COMPANY, TO THE EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN
VIOLATION OF THE ACT AND THE STATE ACTS.


ENERGY COMPOSITES CORPORATION
A Nevada Corporation


CONVERTIBLE DEBENTURE


 _____________ __, 2008
NO. _____


ENERGY COMPOSITES CORPORATION., a Nevada corporation (the “Company”), is
indebted and, for value received, promises to pay to the order of ______________
on ___________________ __, 2011 (the “Maturity Date”), (unless this Debenture
shall have been sooner called for prepayment as herein provided), upon
presentation of this Debenture, ___________________________________ Dollars
($______________) (the “Principal Amount”) and to pay interest on the Principal
Amount at a rate equal to Six Percent (6%) per annum.


The Company covenants, promises and agrees as follows:


1.           Interest. Interest which shall accrue on the Principal Amount shall
be payable in cash or in shares of the Company’s common stock, $0.001 par value
(the “Common Stock”), valued at Two Dollars and Fifty Cents ($2.50) (the
“Conversion Price”) per share, in twelve (12) quarterly installments on April 1,
July 1, October 1, and January 1 in each and every calendar year until the
Principal Amount and all accrued and unpaid interest shall have been paid in
full. If this Debenture shall be issued on a date other than the first day of a
quarter, the interest payable shall be prorated upon the number of days of such
quarterly period during which this Debenture shall have been issued and
outstanding. All accrued and unpaid interest shall be payable on the Maturity
Date. The first payment of interest shall be made on January 1, 2008.


2.           Prepayment.


2.1.        Conditions to be Satisfied.  This Debenture is subject to prepayment
at the option of the Company in whole or in part after the one year anniversary
of the date of this Debenture but prior to the Maturity Date at any time and
from time to time without penalty or premium, so long as all of the following
conditions (the “Prepayment Conditions”) have been met:
 

Page 1 of 7
 
 

--------------------------------------------------------------------------------

 
(a)  The Company’s Common Stock has traded above the Conversion Price per share
for at least twenty (20) consecutive trading days immediately preceding the
Prepayment Notice (defined below);


(b)  The average trading volume shall be at least one hundred thousand (100,000)
shares per day during such twenty (20)-consecutive day trading period; and
 
(c)  The shares of Common Stock issuable upon conversion of this Debenture shall
be eligible for resale pursuant to Rule 144 under the Securities Act of 1933.
 
2.2.        Notice of Prepayment.  The Company may exercise its right to prepay
this Debenture by giving notice (the “Prepayment Notice”) thereof to the holder
of this Debenture as it appears on the books of the Company, which notice shall
specify the terms of prepayment, the principal amount of the Debenture to be
prepaid (the “Prepayment Amount”) and shall fix a date for prepayment (the
“Prepayment Date”), which date shall not be less than thirty (30) days nor more
than forty-five (45) days after the date of the Prepayment Notice.
 
2.3.        Amounts to be Paid.  On the Prepayment Date, the Company shall pay
all accrued and unpaid interest on the Debenture up to and including the
Prepayment Date and shall pay to the holder hereof a dollar amount equal to the
Prepayment Amount.


3.           Conversion.
 
3.1.        Holder’s Right to Convert.  The holder of this Debenture shall have
the right, at such holder’s option, at any time, to convert all or any portion
of this Debenture into such number of fully paid and nonassessable shares of
Common Stock of the Company as shall be provided herein.
 
3.2.        Notice of Conversion.  The holder of this Debenture may exercise the
conversion right provided in this Section 3 by giving written notice (the
“Conversion Notice”) to the Company of the exercise of such right and stating
the name or names in which the stock certificate or stock certificates for the
shares of Common Stock are to be issued and the address to which such
certificates shall be delivered. The Conversion Notice shall be accompanied by
the Debenture. The number of shares of Common Stock that shall be issuable upon
conversion of the Debenture shall equal the Principal Amount to be converted
divided by the Conversion Price, rounded to the nearest whole share.
 
3.3.        Conversion Procedure.  Conversion shall be deemed to have been
effected on the date the Conversion Notice is given (the “Conversion Date”).
Within ten (10) business days after receipt of the Conversion Notice, the
Company shall issue and deliver by hand against a signed receipt therefor or by
United States registered mail, return receipt requested, to the address
designated by the holder of this Debenture in the Conversion Notice, a stock
certificate or stock certificates of the Company representing the number of
shares of Common Stock to which such holder is entitled and a check or cash in
payment of all interest accrued and unpaid on the Debenture up to and including
the Conversion Date.
 
Page 2 of 7
 
 

--------------------------------------------------------------------------------

 
 
3.4.        Company’s Right to Convert.  This Debenture may be converted at the
option of the Company in whole or in part at any time and from time to time
without penalty or premium, so long as all of the Prepayment Conditions have
been met.  The Company may exercise its right to convert this Debenture by
giving notice thereof to the holder of this Debenture as it appears on the books
of the Company, which notice shall specify the principal amount of the Debenture
to be converted and shall fix a date for conversion, which date shall not be
less than thirty (30) days nor more than forty-five (45) days after the date of
the Conversion Notice.
 
3.5.        Taxes. The Company shall pay all documentary, stamp or other
transactional taxes and charges attributable to the issuance or delivery of
shares of stock of the Company upon conversion; provided, however, that the
Company shall not be required to pay any taxes which may be payable in respect
of any transfer involved in the issuance or delivery of any certificate for such
shares in a name other than that of the record holder of this Debenture.
 
3.6.        Reservation of Shares. The Company shall at all times reserve and
keep available, free from preemptive rights, unissued or treasury shares of
Common Stock sufficient to effect the conversion of this Debenture.
 
4.           Adjustment of Conversion Price. The number of shares of Common
Stock issuable upon the conversion of this Debenture and the Conversion Price
shall be subject to adjustment as follows:


4.1.        Triggering Events for Adjustment.  In the case the Company shall
 
(a)           pay a dividend on the Common Stock in Common Stock or securities
convertible into, exchangeable for or otherwise entitling a holder thereof to
receive Common Stock,
 
(b)           declare a dividend payable in cash on its Common Stock and at
substantially the same time offer its shareholders a right to purchase new
common stock (or securities convertible into, exchangeable for or otherwise
entitling a holder thereof to receive Common Stock) from proceeds of such
dividend (all Common Stock so issued shall be deemed to have been issued as a
stock dividend),
 
(c)           subdivide its outstanding shares of Common Stock into a greater
number of shares of Common Stock,
 
(d)           combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock, or
 
(e)           issue by reclassification of its Common Stock of the Company,


the number of shares of Common Stock issuable upon conversion of this Debenture
immediately prior thereto shall be adjusted so that the holder of this Debenture
shall be entitled to receive after the happening of any of the events described
above that number and kind of shares as the holders would have received had such
Debenture been converted immediately prior to the happening of such event or any
record date with respect thereto.  Any adjustment made pursuant
 
Page 3 of 7
 
 

--------------------------------------------------------------------------------

 
 
to this subdivision shall become effective immediately after the close of
business on the record date in the case of a stock dividend and shall become
effective immediately after the close of business on the record date in the case
of a stock split, subdivision, combination or reclassification.


4.3.        Threshold for Adjustment.  Any adjustment in the numbers of shares
of Common Stock issuable hereunder otherwise required to be made by this Section
will not have to be made if such adjustment would not require an increase or
decrease in one (1%) percent or more in the number of shares of Common Stock
issuable upon conversion of this Debenture.


4.4.        Manner of Adjustment.  Whenever the number of shares of Common Stock
issuable upon the conversion of this Debenture is adjusted, as herein provided,
the Conversion Price shall be adjusted (to the nearest cent) by multiplying such
Conversion Price immediately prior to such adjustment by a fraction of which the
numerator shall be the number of shares of Common Stock issuable upon the
conversion of this Debenture immediately prior to such adjustment, and of which
the denominator shall be the number of shares of Common Stock issuable
immediately thereafter.
 
4.5.   Reorganization, Reclassification, Consolida­tion, Merger or Sale.  In
case of any reclassification, capital reorganization, consolidation, merger,
sale of all or substan­tially all of the Company’s assets to another Person or
any other change in the Common Stock of the Company, other than as a result of a
subdivision, combination, or stock dividend provided for in Section 4.1 above
(any of which, a “Change Event”), then, as a condition of such Change Event,
lawful provision shall be made, and duly executed documents evidencing the same
from the Company or its successor shall be delivered to the holder of this
Debenture, so that the holder shall have the right at any time prior to the
Maturity Date to convert this Debenture into the kind and amount of shares of
stock and other securities and property receivable in connection with such
Change Event by a holder of the same number of shares of Common Stock as were
obtainable by the holder immediately prior to such Change Event.  In any such
case appropriate provisions shall be made with respect to the rights and
interest of the holder so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities and property
deliverable upon conversion hereof, and appropriate adjustments shall be made to
the conversion price per share payable hereunder, provided the aggregate
conversion price shall remain the same.
 
5.           Default.
 
5.1.        Events of Default.  The entire unpaid and unredeemed balance of the
Principal Amount and all Interest accrued and unpaid on this Debenture shall, at
the election of the holder, be and become immediately due and payable upon the
occurrence of any of the following events (a “Default Event”):
 
(a)           The non-payment by the Company when due of principal and interest
or of any other payment as provided in this Debenture or with respect to any
other Debenture issued by the Company.
 
Page 4 of 7
 
 

--------------------------------------------------------------------------------

 
 
(b)           If the Company (i) applies for or consents to the appointment of,
or if there shall be a taking of possession by, a receiver, custodian, trustee
or liquidator for the Company or any of its property; (ii) becomes generally
unable to pay its debts as they become due; (iii) makes a general assignment for
the benefit of creditors or becomes insolvent; (iv) files or is served with any
petition for relief under the Bankruptcy Code or any similar federal or state
statute; (v) has any judgment entered against it in excess of Fifty Thousand
Dollars ($50,000) in any one instance or in the aggregate during any consecutive
12 month period or has any attachment or levy made to or against any of its
property or assets; (vi) defaults with respect to any evidence of indebtedness
or liability for borrowed money, or any such indebtedness shall not be paid as
and when due and payable; or (vii) has assessed or imposed against it, or if
there shall exist, any general or specific lien for any federal, state or local
taxes or charges against any of its property or assets.


(c)           Any failure by the Company to issue and deliver shares of Common
Stock as provided herein upon conversion of this Debenture.
 
5.2.                      Remedies.  Each right, power or remedy of the holder
hereof upon the occurrence of any Default Event as provided for in this
Debenture or now or hereafter existing at law or in equity or by statute shall
be cumulative and concurrent and shall be in addition to every other right,
power or remedy provided for in this Debenture or now or hereafter existing at
law or in equity or by statute, and the exercise or beginning of the exercise by
the holder or transferee hereof of any one or more of such rights, powers or
remedies shall not preclude the simultaneous or later exercise by the holder
hereof of any or all such other rights, powers or remedies.
 
6.           Failure to Act and Waiver. No failure or delay by the holder hereof
to insist upon the strict performance of any term of this Debenture or to
exercise any right, power or remedy consequent upon a default hereunder shall
constitute a waiver of any such term or of any such breach, or preclude the
holder hereof from exercising any such right, power or remedy at any later time
or times. By accepting payment after the due date of any amount payable under
this Debenture, the holder hereof shall not be deemed to waive the right either
to require payment when due of all other amounts payable under this Debenture,
or to declare a default for failure to effect such payment of any such other
amount.
 
The failure of the holder of this Debenture to give notice of any failure or
breach of the Company under this Debenture shall not constitute a waiver of any
right or remedy in respect of such continuing failure or breach or any
subsequent failure or breach.
 
7.           Consent to Jurisdiction. The Company hereby agrees and consents
that any action, suit or proceeding arising out of this Debenture may be brought
in any appropriate court in the State of Nevada, including the United States
District Court for the District of Nevada, or in any other court having
jurisdiction over the subject matter, all at the sole election of the holder
hereof, and by the issuance and execution of this Debenture the Company
irrevocably consents to the jurisdiction of each such court.
 
8.           Transfer. This Debenture shall be transferred on the books of the
Company only by the registered holder hereof or by his/her attorney duly
authorized in writing or by delivery to the Company of a duly executed
Assignment substantially in the form attached hereto as Exhibit A.
 
Page 5 of 7
 
 

--------------------------------------------------------------------------------

 
 
The Company shall be entitled to treat any holder of record of the Debenture as
the holder in fact thereof and shall not be bound to recognize any equitable or
other claim to or interest in this Debenture in the name of any other person,
whether or not it shall have express or other notice thereof, save as expressly
provided by the laws of Nevada.
 
9.           Notices. All notices and communications under this Debenture shall
be in writing and shall be either delivered in person or accompanied by a signed
receipt therefor or mailed first-class United States certified mail, return
receipt requested, postage prepaid, and addressed as follows: if to the Company,
to 4400 Commerce Drive, Wisconsin Rapids, Wisconsin 54494, and, if to the holder
of this Debenture, to the address of such holder as it appears in the books of
the Company. Any notice of communication shall be deemed given and received as
of the date of such delivery or mailing.


10.           Governing Law.  This Debenture shall be governed by and construed
and enforced in accordance with the laws of the State of Nevada, or, where
applicable, the laws of the United States.


IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed
under its corporate seal.
 

  ENERGY COMPOSITES CORPORATION          
 
By:
        Samuel W. Fairchild       Chief Executive Officer          





 
 
 
 
 
 
Page 6 of 7


 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby assigns to ___________________, the
three-year Unsecured Convertible Debenture of ENERGY COMPOSITES CORPORATION, No.
________ and hereby irrevocably appoints __________________________________,
Attorney, to transfer said debenture on the books of the within named
corporation, with full power of substitution in the premises.


WITNESS my hand and seal this ____ day of _______________, 20___.
 
 
_________________________________
 
_________________________________


 
 
 
 
 
 
 
 
 
 
Page 7 of 7
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 